--------------------------------------------------------------------------------

Exhibit 10.34
 
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of February 28, 2010, by and between COMERICA BANK (“Bank”) and
SCIENTIFIC LEARNING CORPORATION (“Borrower”).
 
RECITALS
 
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 15, 2004 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of September 29, 2004,
that certain Second Amendment to Loan and Security Agreement dated as of
December 2, 2005, that certain Third Amendment to Loan and Security Agreement
dated as of September 5, 2006, that certain Fourth Amendment to Loan and
Security Agreement dated as of June 5, 2007, that certain Fifth Amendment to
Loan and Security Agreement dated as of June 30, 2008, that certain Sixth
Amendment to Loan and Security Agreement dated as of January 30, 2009 and that
certain Bilateral Extension Letter dated as of December 31, 2009, the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.             The following defined terms in Section 1.1 of the Agreement
hereby are added, amended or restated as follows:
 
“Prime Referenced Rate Addendum” means the Prime Referenced Rate Addendum to
Loan and Security Agreement attached hereto as Exhibit C.


“Revolving Line” means a Credit Extension of up to Seven Million Five Hundred
Thousand Dollars ($7,500,000).


“Revolving Maturity Date” means December 31, 2011.


2.             Section 2.3(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(a)           Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding daily balance thereof as set forth in
the Prime Referenced Rate Addendum.”
 
3.             Notwithstanding the provisions of Sections 4.3 and 6.3 of the
Agreement, Bank hereby agrees that it will not perform an audit of the
Collateral until Borrower requests an Advance under the Revolving Line, and
semi-annually thereafter.   Bank shall not make any Advances under the Revolving
Line until such an audit is completed to Bank’s satisfaction.
 
4.             Exhibit C to the Agreement hereby is replaced with Exhibit C
attached hereto.
 
5.             Exhibit D to the Agreement hereby is replaced with Exhibit D
attached hereto.
 
6.             No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right.  Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
 
7.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
8.             Borrower represents and warrants that the Representations and
Warranties contained in the Agreement, as qualified by the Schedule included
with this Amendment, are true and correct as of the date of this Amendment, and
that no Event of Default has occurred and is continuing.
 
9.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
 
(a)           this Amendment, duly executed by Borrower;
 
(b)           a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
 
(c)           a renewal fee in the amount of Thirty Thousand Dollars ($30,000),
receipt of which is hereby acknowledged;
 
(d)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower's accounts; and
 
(e)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
10.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.
 
[Balance of Page Intentionally Left Blank]
 
 
- 2 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
SCIENTIFIC LEARNING CORPORATION
             
By:
/s/ Robert E. Feller
       
Title:  
Chief Financial Officer
        COMERICA BANK              
By:
/s/ Ramesh Bart
       
Title:
Vice President



[Signature Page to Seventh Amendment to Loan and Security Agreement]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


PRIME REFERENCED RATE ADDENDUM


[please see attached]

 
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT D
COMPLIANCE CERTIFICATE


TO:
COMERICA BANK

 
FROM:
SCIENTIFIC LEARNING CORPORATION

 
The undersigned authorized officer of SCIENTIFIC LEARNING CORPORATION hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof provided, however, that those representations and warranties the
date expressly referring to another date shall be true, correct and complete in
all material respects as of such date.  Attached herewith are the required
documents supporting the above certification.  The Officer further certifies
that these are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes (subject to year-end
adjustments with the absence of footnotes).
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
       
Monthly financial statements
Monthly within 25 days*
Yes
No
Annual (CPA Audited)
FYE within 90 days
Yes
No
10K and 10Q
(as applicable)
Yes
No
A/R Agings
Monthly within 25 days*
Yes
No
A/R Audit
Prior to First Advance and semi-annually thereafter
Yes
No
IP Report
Within 60 days of new filings
Yes
No
Total amount of Borrower’s cash and investments
Amount:  $________
Yes
No
Total amount of Borrower’s cash and investments maintained with Bank
Amount:  $________
Yes
No
       
Financial Covenant
Required
Actual
Complies
         
Adjusted Quick Ratio**
1.15:1.00
_____:1.00
Yes
No
Net Worth**
$1.00
$_________
Yes
No
         
*provided however if there are less than or equal to $3,000,000 of Advances
outstanding and the ratio of Borrower’s unrestricted cash at Bank to Borrower’s
Indebtedness to Bank is greater than or equal to 1.50 to 1.00, such financial
statements shall be delivered on a quarterly basis and not a monthly basis.
 
**measured quarterly if the aggregate Advances outstanding are less than or
equal to $3,000,000 and the ratio of Borrower’s unrestricted cash at Bank to
Borrower’s Indebtedness to Bank is greater than or equal to 1.50 to 1.00, and
measured monthly at all other times.
 
Comments Regarding Exceptions:  See Attached.
 




   
Received by:
 
Sincerely,
 
AUTHORIZED SIGNER
           
Date:
             
Verified:
 
SIGNATURE
 
AUTHORIZED SIGNER
                   
Date:
 
TITLE
     




   
Compliance Status
             
DATE
             


 
- 1 -

--------------------------------------------------------------------------------

 
 
Corporation Resolutions and Incumbency Certification
Authority to Procure Loans



I certify that I am the duly elected and qualified Secretary of SCIENTIFIC
LEARNING CORPORATION; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.
 
Copy of Resolutions:
 
Be it Resolved, That:
 
1.             Any one (1) of the following President or Chief Financial Officer
(insert titles only) of the Corporation are/is authorized, for, on behalf of,
and in the name of the Corporation to:
 
(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank ("Bank"), a Texas banking
association, including, without limitation, that certain Loan and Security
Agreement dated as of January 15, 2004, as may subsequently be amended from time
to time, including but not limited to that certain First Amendment to Loan and
Security Agreement dated as of September 29, 2004, that certain Second Amendment
to Loan and Security Agreement dated as of December 2, 2005, that certain Third
Amendment to Loan and Security Agreement dated as of September 5, 2006, that
certain Fourth Amendment to Loan and Security Agreement dated as of June 5,
2007, that certain Fifth Amendment to Loan and Security Agreement dated as of
June 30, 2008, that certain Sixth Amendment to Loan and Security Agreement dated
as of January 30, 2009, that certain Bilateral Extension Letter dated as of
December 31, 2009 and that certain Seventh Amendment to Loan and Security
Agreement dated as of February 28, 2010;
 
(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;
 
(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;
 
(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation;
 
(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation's property and assets.
 
2.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;
 
3.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.
 
4.             These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).
 

 
- 1 -

--------------------------------------------------------------------------------

 

5.             Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.
 
6.             The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.
 
I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.
 
I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:
 
(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)
 
NAME (Type or Print)
 
TITLE
 
SIGNATURE
         
D. Andrew Myers 
 
President & CEO 
 
/s/ D. Andrew Myers                                                  
         
Robert E. Feller 
 
CFO                           
 
/s/ Robert E. Feller                                                  
         
Linda L. Carloni 
 
SVP & General Counsel 
 
/s/ Linda L. Carloni                                                  
         
Jon Corbett 
 
Controller                           
 
/s/ Jon Corbett                                                  



In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on February
28, 2010.
 

 
/s/ Linda L. Carloni
 
Secretary



The Above Statements are Correct.
/s/ Robert E. Feller
 
SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.



Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 
- 2 -

--------------------------------------------------------------------------------

 

Prime Referenced Rate Addendum To
Loan and Security Agreement


This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of February 28, 2010, by and between Comerica
Bank (“Bank”) and SCIENTIFIC LEARNING CORPORATION (“Borrower”).  This Addendum
supplements the terms of the Loan and Security Agreement dated as of January 15,
2004, as amended from time to time, including by that certain First Amendment to
Loan and Security Agreement dated as of September 29, 2004, that certain Second
Amendment to Loan and Security Agreement dated as of December 2, 2005, that
certain Third Amendment to Loan and Security Agreement dated as of September 5,
2006, that certain Fourth Amendment to Loan and Security Agreement dated as of
June 5, 2007, that certain Fifth Amendment to Loan and Security Agreement dated
as of June 30, 2008, that certain Sixth Amendment to Loan and Security Agreement
dated as of January 30, 2009, that certain Bilateral Extension Letter dated as
of December 31, 2009 and that certain Seventh Amendment to Loan and Security
Agreement dated as of February 28, 2010 (as the same may be amended, modified,
supplemented, extended or restated from time to time, collectively, the
“Agreement”).
 
1.           Definitions.  As used in this Addendum, the following terms shall
have the following meanings.  Initially capitalized terms used and not defined
in this Addendum shall have the meanings ascribed thereto in the Agreement.
 
a.              “Applicable Margin” means three quarters of one percent (0.75%)
per annum.
 
b.             “Business Day” means any day, other than a Saturday, Sunday or
any other day designated as a holiday under Federal or applicable State statute
or regulation, on which Bank is open for all or substantially all of its
domestic and international business (including dealings in foreign exchange)
in San Jose, California, and, in respect of notices and determinations relating
the Daily Adjusting LIBOR Rate, also a day on which dealings in dollar deposits
are also carried on in the London interbank market and on which banks are open
for business in London, England.
 
c.              “Daily Adjusting LIBOR Rate” means, for any day, a per annum
interest rate which is equal to the quotient of the following:
 
 
(1)
for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business
Day.  In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m. (California time) (or as soon thereafter as practical), on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day, in the interbank eurodollar market in an amount comparable to the
outstanding principal amount of the Obligations and for a period equal to one
(1) month;

 
divided by
 
 
(2)
1.00 minus the maximum rate (expressed as a decimal) on such day at which Bank
is required to maintain reserves on "Euro-currency Liabilities" as defined in
and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

 
d.             “LIBOR Lending Office” means Bank’s office located in the Cayman
Islands, British West Indies, or such other branch of Bank, domestic or foreign,
as it may hereafter designate as its LIBOR Lending Office by notice to Borrower.
 
e.             "Prime Rate" means the per annum interest rate established by
Bank as its prime rate for its borrowers, as such rate may vary from time to
time, which rate is not necessarily the lowest rate on loans made by Bank at any
such time.

 
- 3 -

--------------------------------------------------------------------------------

 

e.             "Prime Referenced Rate" means, for any day, a per annum interest
rate which is equal to the Prime Rate in effect on such day, but in no event and
at no time shall the Prime Referenced Rate be less than the sum of the Daily
Adjusting LIBOR Rate for such day plus two and one-half percent (2.50%) per
annum. If, at any time, Bank determines that it is unable to determine or
ascertain the Daily Adjusting LIBOR Rate for any day, the Prime Referenced Rate
for each such day shall be the Prime Rate in effect at such time, but not less
than two and one-half percent (2.50%) per annum.
 
2.            Interest Rate.  Subject to the terms and conditions of this
Addendum, the Obligations under the Agreement shall bear interest at the Prime
Referenced Rate plus the Applicable Margin.
 
3.            Payment of Interest.  Accrued and unpaid interest on the unpaid
balance of the Obligations outstanding under the Agreement shall be payable
monthly, in arrears, on the first calendar day of each month, until maturity
(whether as stated herein, by acceleration, or otherwise).  In the event that
any payment under this Addendum becomes due and payable on any day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Addendum.  Interest accruing hereunder shall be computed on the basis of a year
of 360 days, and shall be assessed for the actual number of days elapsed, and in
such computation, effect shall be given to any change in the applicable interest
rate as a result of any change in the Prime Referenced Rate on the date of each
such change.
 
4.            Bank’s Records.  The amount and date of each advance under the
Agreement, its applicable interest rate, and the amount and date of any
repayment shall be noted on Bank's records, which records shall be conclusive
evidence thereof, absent manifest error; provided, however, any failure by Bank
to make any such notation, or any error in any such notation, shall not relieve
Borrower of its obligations to repay Bank all amounts payable by Borrower to
Bank under or pursuant to this Addendum and the Agreement, when due in
accordance with the terms hereof.
 
5.            Default Interest Rate.  From and after the occurrence of any Event
of Default, and so long as any such Event of Default remains unremedied or
uncured thereafter, the Obligations outstanding under the Agreement shall bear
interest at a per annum rate of five percent (5%) above the otherwise applicable
interest rate hereunder, which interest shall be payable upon demand.  In
addition to the foregoing, a late payment charge equal to five percent (5%) of
each late payment hereunder may be charged on any payment not received by Bank
within ten (10) calendar days after the payment due date therefor, but
acceptance of payment of any such charge shall not constitute a waiver of any
Event of Default under the Agreement.  In no event shall the interest payable
under this Addendum and the Agreement at any time exceed the maximum rate
permitted by law.
 
6.            Prepayment.   Borrower may prepay all or part of the outstanding
balance of any Obligations at any time without premium or penalty.  Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid.  Borrower hereby acknowledges and
agrees that the foregoing shall not, in any way whatsoever, limit, restrict, or
otherwise affect Bank’s right to make demand for payment of all or any part of
the Obligations under the Agreement due on a demand basis in Bank’s sole and
absolute discretion.
 
7.            Regulatory Developments or Other Circumstances Relating to the
Daily Adjusting LIBOR Rate.
 
a.             If the adoption after the date hereof, or any change after the
date hereof in, any applicable law, rule or regulation (whether domestic or
foreign) of any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by Bank
with any request or directive (whether or not having the force of law) made by
any such authority, central bank or comparable agency after the date hereof: (a)
shall subject Bank to any tax, duty or other charge with respect to this
Addendum or any Obligations under the Agreement, or shall change the basis of
taxation of payments to Bank of the principal of or interest under this Addendum
or any other amounts due under this Addendum in respect thereof (except for
changes in the rate of tax on the overall net income of Bank or its LIBOR
Lending Office imposed by the jurisdiction in which Bank's principal executive
office or LIBOR Lending Office is located); or (b) shall impose, modify or deem
applicable any reserve (including, without limitation, any imposed by the Board
of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank, or shall impose on Bank or the foreign exchange and interbank
markets any other condition affecting this Addendum or the Obligations
hereunder; and the result of any of the foregoing is to increase the cost to
Bank of maintaining any part of the Obligations hereunder or to reduce the
amount of any sum received or receivable by Bank under this Addendum by an
amount deemed by the Bank to be material, then Borrower shall pay to Bank,
within fifteen (15) days of Borrower=s receipt of written notice from Bank
demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction.  A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
Borrower, setting forth the basis for determining such additional amount or
amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.

 
- 4 -

--------------------------------------------------------------------------------

 

b.             In the event that any applicable law, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Bank, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Obligations hereunder, and such increase has the effect of reducing the
rate of return on Bank's (or such controlling corporation's) capital as a
consequence of such obligations or the maintaining of such Obligations hereunder
to a level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrower shall pay to Bank, within fifteen
(15) days of Borrower’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of the Bank hereunder or to maintaining any Obligations
hereunder.  A certificate of Bank as to the amount of such compensation,
prepared in good faith and in reasonable detail by the Bank and submitted by
Bank to the undersigned, shall be conclusive and binding for all purposes absent
manifest error.
 
8.           Legal Effect.  Except as specifically modified hereby, all of the
terms and conditions of the Agreement remain in full force and effect.
 
9.           Conflicts.  As to the matters specifically the subject of this
Addendum, in the event of any conflict between this Addendum and the Agreement,
the terms of this Addendum shall control.
 
IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.
 
COMERICA BANK
 
SCIENTIFIC LEARNING CORPORATION
         
By:
/s/ Ramesh Bart
 
By:
/s/ Robert E. Feller
Name:
Ramesh Bart
 
Name:
Robert E. Feller
Title:
Vice President
 
Title:
Chief Financial Officer



 
-5-

--------------------------------------------------------------------------------